DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
This office action is in response to “Claims filed on 1/22/2021”.  Applicant’s amendments of claims 1, 7, 11, 15-17 and 20 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-20 are pending wherein claims 1, 8 and 15 are independent.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2019, 9/26/2019, 7/1/2020, 10/28/2020 and 8/28/2020 are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,443,962 B2. Although the claims at issue are not identical, they are not patentably distinct from each the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,443,962 B2. 
15.    A method comprising:
forming isolation regions extending from a top surface of a semiconductor substrate into the semiconductor substrate, wherein a portion of the semiconductor substrate between neighboring ones of the isolation regions forms a semiconductor strip;
forming a dummy gate stack overlapping both of the isolation regions and the semiconductor strip, wherein the semiconductor strip comprises first portions on opposite sides of the dummy gate stack, and a second portion overlapped by the dummy gate stack;
forming gate spacers contacting sidewalls of the dummy gate stack; recessing the first portions of the isolation regions to form first recesses; filling the first recesses with dielectric layers;
recessing the second portions of the isolation regions to form second recesses, wherein the second recesses are between the gate spacers; and
forming a replacement gate stack extending into the second recesses (lines 1-22 of claim 14 of US Patent no 9,443,962 B2).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,443,962 B2. 
16.    The method of claim 15, wherein after the first portions of the isolation regions are recessed, the gate spacer remain, and the dielectric layers contact first sidewalls of the gate spacers.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,443,962 B2. 
17.    The method of claim 16, wherein after the second portions of the isolation regions are recessed, the gate spacers remain, and the replacement gate contacts second sidewalls of the gate spacers, and wherein the first sidewalls are opposite to the respective second sidewalls.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,443,962 B2. 
20.    The method of claim 15, wherein the replacement gate stack extends lower than the gate spacers.

Claims 8, 9, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,281,378 B2. Although the claims at issue are not identical, they are not patentably distinct from each the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,281,378 B2. 
8.    A method comprising:
forming isolation regions extending into a semiconductor substrate, wherein the semiconductor substrate comprises a semiconductor strip located between opposite portions of the isolation region, and the semiconductor strip comprises a first portion and a second portion, and a third portion between the first portion and the second portion;
recessing the first portion and the second portion of the semiconductor strip to form a first recess and a second recess extending into the isolation region;
epitaxially growing a source region and a drain region in the first recess and the second recess, respectively;
recessing first portions of the isolation regions on opposite sides of the source region and the drain region, so that top portions of the source region and the drain region protrude higher than the recessed first portions of the isolation regions; and recessing second portions of the isolation regions, so that a top portion of the third portion of the semiconductor strip protrudes higher than the recessed second portions of the isolation regions to form a protruding semiconductor fin (lines 1-5, 14-15, 19-22 of claim 11 US Patent no 9,281,378 B2).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,281,378 B2. 
(lines 21-29 of claim 11 US Patent no 9,281,378 B2).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,281,378 B2. 
12.    The method of claim 8 further comprising:
forming a dummy gate stack overlapping the isolation regions and the third portion of the semiconductor strip; and
forming a gate spacer on a sidewall of the dummy gate stack, wherein the second portions of the isolation regions are recessed using the dummy gate stack and the gate spacer as an etching mask.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,281,378 B2. 
13.    The method of claim 12 further comprising: 
before the second portions of the isolation regions are recessed, etching the dummy gate stack to reveal the second portions of the isolation regions.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,281,378 B2. 
14.    The method of claim 13 further comprising: forming a replacement gate in a space left by the etched dummy gate stack.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maszara et al (US 2011/0237046 A1 hereinafter Maszara).
Regarding Claim 15, Maszara discloses in Fig 2-23:   A method comprising:
forming isolation regions (120) extending from a top surface of a semiconductor substrate [0020] into the semiconductor substrate, wherein a portion of the semiconductor substrate between neighboring ones of the isolation regions forms a semiconductor strip (110/112);

forming gate spacers (140) contacting sidewalls of the dummy gate stack; recessing the first portions of the isolation regions to form first recesses (Fig 11); 
filling (partially) the first recesses with dielectric layers (170); Examiner notes that the claim does not specify that the recess is completely filled with the dielectric layers or that there cannot be any other material filling the recess and thus, the dielectric layer 170 fills the recess;
recessing the second portions of the isolation regions to form second recesses, wherein the second recesses are between the gate spacers (Fig 16-19); and
forming a replacement gate stack (190) extending into the second recesses (Fig 22) [0016,0017,0021,0028, 0031,0038,0044].

Regarding Claim 16, Maszara discloses in Fig 2-23:   The method of claim 15, wherein after the first portions of the isolation regions are recessed, the gate spacers remain, and the dielectric layers (170) contact first sidewalls of the gate spacers (140) (Fig 22).

Regarding Claim 17, Maszara discloses in Fig 2-23:   The method of claim 16, wherein after the second portions of the isolation regions (120) are recessed, the gate spacers remain, and the replacement gate stack (190 contacts the second sidewalls of 

Regarding Claim 18, Maszara discloses in Fig 2-23:   The method of claim 17, wherein the replacement gate stack (190) further contacts (indirectly) the dielectric layers (170).

Regarding Claim 19, Maszara discloses in Fig 2-23:   The method of claim 15, wherein the filling the first recesses with the dielectric layers (170) comprises:
depositing a conformal dielectric mask layer; and
depositing an inter-layer dielectric over the conformal dielectric mask layer.

Regarding Claim 20, Maszara discloses in Fig 2-23:   The method of claim 15, wherein after the recessing the second portions of the isolation regions (120), a top portion of the semiconductor strip (110/112) forms a semiconductor fin (Fig 18), and wherein after the replacement gate stack (190) is formed, an additional top surface of the semiconductor fin physically contacts a bottom surface of the replacement gate stack to form a horizontal interface (Fig 22).

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “xxxxx” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-7 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2011/0237046 A1 to Maszara et al. in Figs 1-23 and in paragraphs [0056], [0061, 0068, 0086, 0091], substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Maszara does not disclose that the source/drain regions comprise opposite sidewalls and wherein the opposite sidewalls are exposed after the first portions of the isolation regions are recessed. Maszara discloses in Fig 10 that the isolation regions are recessed. However, this recess process also removes the semiconductor strip 110 from these areas and hence Maszara does not disclose that the opposite sidewalls of the source/drain regions are exposed.
With respect to claims 10-11, the primary reason for indication of allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the first portions of the isolation regions are recessed deeper than the second portions of the isolation regions.” In Claim 10 and “ wherein the first portions of the isolation regions and the second portions of the isolation regions are recessed in different recessing processes” as recited in claim 11 in combination with the remaining features. 
The most relevant prior art references, (US 2011/0237046 A1 to Maszara et al. in Figs 1-23 and in paragraphs [0056], [0061, 0068, 0086, 0091], substantially teaches the limitations of the claims 10 and 11, with the exception of the limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. With regards to claim 15, Applicant argues in first para of page 13 that “As shown in figure 11 of Maszara, what are recessed are mask 112 and semiconductor 110 (compare to Figure 9), not isolation regions 120. Accordingly, figure 11 of Maszara fails to teach the claim element “recessing the first portions of the isolation regions to form first recesses” as recited in claim 15. Furthermore, the recesses 150 (Figure 11) formed in the asserted recessing the first portions of isolation regions 120 are filled with semiconductor (source/drain regions 160), as shown in Figure 13, not “with dielectric layers.” Rather, dielectric layer 170 (Figure 15) is filled above the recess 150 since recesses 150 have already been filled by source/drain regions 160. Accordingly, Maszara also fails to teach the claim element “filling the first recesses with dielectric .
In response, the Office respectfully disagrees and notes that as stated in the rejection above, Maszara discloses in Fig 10 that the recessing removes portions of the isolation region and the semiconductor strip (110/112). Note that the claim does not specify that only the isolation region is recessed and does not preclude other layers from being removed.
Additionally, the claim does not specify that the recess is completely filled with the dielectric layer and hence Maszara discloses that the dielectric layer 170 fills the first recesses. Therefore, for reasons cited above, the Examiner maintains that Maszara renders obvious the claimed invention of claim 15 and it’s dependents.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811